DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment received on 09 February 2022 has been acknowledged and entered.
Claims , 3, 8-10, and 26-27 have been amended.
No new claims have been added.
Claims 1-27 are currently pending.

Response to Amendments and Arguments
Applicant's amendments filed 09 February 2022 with respect to the interpretation of claims 1 and 26 under 35 U.S.C. 112(f) have been fully considered and are persuasive. Thus, the interpretation of claims 1 and 26 under 35 U.S.C. 112(f) has been withdrawn. 
Applicant's amendments filed 09 February 2022 with respect to the rejection of claims 3 and 8-10 under 35 U.S.C. 112, 2nd paragraph (for including a relative term) have been fully considered and are persuasive. Thus, the rejection of claims 3 and 8-10 under 35 U.S.C. 112, 2nd paragraph has been withdrawn. 
Applicant's arguments filed 09 February 2022 with respect to the rejection of claims 1-23 and 26-27 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant argues (in REMARKS, pages 9-10) that regarding Step 1 in the revised guidance for determining subject matter eligibility, the amended claims recite the technical features “a processor, executing the program to be configured to receive a plurality of conditions requested by a user; estimate the air quality within the space at a start time of a reservation to be made for the space; set a special option selected by the user as the space to be reserved; control an operation of an air conditioner installed in the space; and control the operation of disinfecting in the space”. The functions involve the tangible element such as “processor”, which cannot be simply carried out by a human, or considered as mathematical concepts or mental processes.  For these reasons, the amended claims are submitted to not be treated as abstract idea.  Regarding Prong 1 of Step 2A, the amended claims recite that “processor” executes the program to be configured to a plurality of operations on “receive a plurality of conditions requested by a user”, “obtain environmental data concerning an air quality within a space”, “estimate, based on a reservation status, the air quality within the space at a start time of a reservation to be made for the space”, “set a special option selected by the user as the space to be reserved’, “control an operation of an air conditioner installed in the space”, and “control the operation of disinfecting in the space”.  Applicant respectfully submits that the amended claims do not recite fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people. Thus, the amended claims should be eligible because the amended claims do not recite a judicial exception. (Step 2A, Prong 1: No)
 	In response to Applicant’s arguments, the Examiner respectfully disagrees and notes that first, but for the “apparatus,” “memory,” “program,” and “processor,” estimating in the context of the claims encompass guessing/estimating an air quality within a space at a start time of a reservation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by the human mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.  Further, the  use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation.  Therefore, the Examiner has determined that Applicant is merely claiming that concept is performed 1) on a generic computer,  2) in a computer environment and 3) is merely using a computer as a tool to perform the concept.  Secondly, the claims recite the abstract idea of reserving spaces to users which is a method of organizing human activity through managing personal behavior or relationships or interactions between people and/or Commercial or legal interactions). Accordingly, the claim recites an abstract idea.  
Applicant argues (in REMARKS, pages 10-11) that regarding Prong 2 of Step 2A in the revised guidance, the amended claims recite additional elements that are sufficient to amount to significantly more than the judicial exception. That is, the amended claims recite additional element “processor” to implement the functions of a central processing unit (CPU).  Specifically, the CPU involves “receive a plurality of conditions requested by a user”… and “control the operation of disinfecting in the space”.  In other words, the amended claims are integrated into a practical application in solving the problem of “estimates, based on a reservation status, an air quality within a space at a start time of a reservation to be made for the space”.  In this way, efficiency of the apparatus in estimating the air quality is improved.  Consequently, the amended claims achieve the technical improvement of “estimating, based on a reservation status, an air quality within a space at a start time of a reservation to be made for the space is improved”, which integrates the amended claims into a practical application and the amended claims provide an improvement to a particular field. Therefore, the amended claims are significantly more than an abstract idea and are eligible under the provisions of 35 U.S.C. 101. (Step 2A, Prong 2: Yes)  Since it is not well-known in the field of estimating the air quality to provide an apparatus that involves “control an operation of an air conditioner installed in the space’, the occurrence of the disadvantage is suppressed. In this way, the amended claims improve the air quality controlling operation of the air conditioner. Therefore, the amended claims as a whole are not a well-understood, routine, and conventional function in the field and the amended claims provide an inventive concept. (Step 2B: Yes) In light of the remarks above, the Applicant respectfully submits the amended claims comply with the provisions of 35 U.S.C. 101, and withdrawal of 35 U.S.C. 101 rejections on these claims is respectfully requested.
 	In response to Applicant’s arguments, the Examiner respectfully disagrees and notes that Applicant’s claims do not integrate the judicial exception into practical application by providing a technical improvement to a technical problem.  Instead, Applicant appears to be referencing a business solution to a business problem in the hospitality/reservation business by using the generic processor as a tool to implement the abstract idea.  For instance, Applicant  has not shown a teaching in the specification on how the invention improves a technology nor established a clear nexus between the claim language and the improvement to technology where both the claims and the specification should support the asserted technical improvement.  The specification does not show how estimating, based on a reserved status, the air quality within a space is an improvement to the overall performance of the system or another technology.  Therefore, the Examiner maintains the claim.
Applicant argues (in REMARKS, pages 11-14) that the para. [0035] in Hiroshi recites “When there are a plurality of recommended meeting rooms, the extraction section 16, the room temperature prediction section 17 that predicts the room temperature of the use start date and time that the user wants to use for each of these recommended meeting rooms, the room temperature setting value and the room temperature prediction value”, and the para. [0039] in Hiroshi recites “Here, as a result of the prediction, it is assumed that the room temperature at the start date of use of the recommended conference room | is predicted to be 25.5°C, and the room temperature at the start date of use of the recommended conference room 3 is predicted to be 26.5°C.” Hiroshi does merely teach that predicting the room temperature of the use start date and time that the user wants to use for each of these recommended meeting rooms, the room temperature setting value and the room temperature prediction value, but Hiroshi does not teach that predicting the air quality within the space. Furthermore, Although Hiroshi does teach the air conditioning operation within the room, but the air conditioning operation is used for controlling the room temperature and reducing to use air conditioning when nobody using the room. 
In contrast, the apparatus in amended claim 1 of the present application may control the operation of the air conditioner installed in the space and control the operation of disinfecting in the space. Furthermore, “The air environmental monitor 31U, which detects constituents contained in air in the space 3, measures concentrations of PM2.5 and PM10, carbon dioxide, and volatile organic compounds. The air environmental monitor 31U may also measure the humidity” recited in the para. [0104] of US Patent Pub. No.2019/0130317A1 of the instant application also teaches that the apparatus in amended claim 1 of the present application may estimate the air quality in the space.  Hiroshi fails to disclose “air quality” throughout the specification. Therefore, Hiroshi fails to disclose the feature of “estimate, based on a reservation status, the air quality within the space at a start time of a reservation to be made for the space; control an operation of an air conditioner installed in the space; and control the operation of disinfecting in the space” of the amended claim 1. Withdrawal of the 35 U.S.C. 102 rejection for claim | is respectfully requested.
In response to Applicant’s argument, the Examiner respectfully notes that the specification uses the terms "air quality" several times, however, there is no clear definition of what air quality is. Therefore, unless a term is given a "clear definition" in the specification (MPEP § 2111.01), the examiner is obligated to give claims their broadest reasonable interpretation, in light of the specification, and consistent with the interpretation that those skilled in the art would reach (MPEP § 2111).  An inventor may define specific terms used to describe invention, but must do so "with reasonable clarity, deliberateness, and precision" (MPEP § 2111.01.111). A "clear definition" must establish the metes and bounds of the terms. A clear definition must unambiguously establish what is and what is not included. A clear definition is indicated by a section labeled definitions, or by the use of phrases such as "by xxx we mean"; "xxx is defined as"; or "xxx includes, ... but does not include ...".  In the instant case, the examiner is required to give the term its broadest reasonable interpretation (MPEP § 2111 ), which the examiner judges to include "air conditioning/temperatures”.  Further, Hiroshi discloses in [0082] in FIG. 1, the controller 160 is one or more terminals that provide a user with a GUI (Graphical User interface) for controlling the air conditioner 206, and is composed of, for :
: example, a smartphone, a tablet terminal, a personal computer, and a dedicated remote controller for the air conditioner); and Lunge et al. discloses in [0016],[0047],[0074] a real-time indoor air quality monitoring sensor capable of detecting air quality data which is indicative of the presence or absence of a human being within the interior space, and air purification system operably connected to the real-time indoor air quality sensor, the indoor air quality purification system having at least one sanitizing mode of operation during which the presence of humans in the interior space is undesirable, and a switching component for selectively activating and the de-activating the sanitizing mode of the air quality purification system in response to the air quality data which is indicative of the presence or absence of humans within an interior space).  .
Applicant argues (in REMARKS, page 14) that regarding dependent claims 2-23, Since claims 2-23 depend on the allowable claim 1, these dependent claims are also stand non-obvious and novel over the arts of record as a matter of law.
In response to Applicant’s arguments, the Examiner respectfully disagrees for reasons stated Above regarding the rejection of claim 1.
Applicant argues (in REMARKS, pages 14-15) that the para. [0404] in Naoyuki recites “Next, the device control means 106 determines whether or not the controller 100 is connected to the home network (S4902). Here, the home network is a network in the user's home. Therefore, if the user is operating the controller 100 from the outside, NO is determined in $4902, and if the user is operating the controller 100 at home, YES is determined in $4902”, and “controller 100 at home” in Naoyuki has disclosed facility in claim 24 of the present application. Naoyuki merely teaches that the controller 100 at home is connected to the home network (YES in $4902), the device controller 106 confirms the device state acquisition method following the content of “device access method” in the device table 500, but Naoyuki does not teach that the controller 100 at home may improve the air quality within the space.  In other words, the Examiner asserts that the paragraphs [0122]-[0123] in Naoyuki disclose the feature “an informing device that estimates a time required for the air quality to satisfy a predetermined standard and that supplies information indicating the estimated time” recited in claim 24 of the present application. Naoyuki teaches that the "air- conditioning control speed" is information for calculating required time information indicating the time required for each operation mode of the air conditioner 200 in order to cause the current indoor temperature to reach the set temperature set in the air conditioner 200, but Naoyuki does not teach that calculating a time required for the air quality to satisfy a predetermined standard.  Naoyuki fails to disclose “air quality” throughout the specification. Therefore, Naoyuki fails to disclose the feature of “a facility that improves an air quality within the space; and an informing device that estimates a time required for the air quality to satisfy a predetermined standard and that supplies information indicating the estimated time” of the claim 24. Withdrawal of the 35 U.S.C. 102 rejection for claim 24 is respectfully requested.
In response to Applicant’s arguments, the Examiner respectfully disagrees for reasons stated above regarding the claim interpretation of “air quality.”
Applicant argues (in REMARKS, page 14) that regarding dependent claim 25, Since claim 25 depends on the allowable claim, these dependent claims are also stand non-obvious and novel over the arts of record as a matter of law.
In response to Applicant’s arguments, the Examiner respectfully disagrees for reasons stated Above regarding the rejection of claim 24.
Applicant argues (in REMARKS, page 14) that regarding independent claims 26 and 27, as claims 26 and 27 recite features similar to those recited in claim 1, for the same rationales set forth above for traversals of claim 1, Hiroshi fails to disclose each and every feature of claims 26 and 27. Therefore, claims 26 and 27 also stand non-obvious and allowable over the arts of record.
In response to Applicant’s arguments, the Examiner respectfully disagrees for reasons stated above regarding the rejection of claim 1.


Examiner’s Note:
With respect to the Official Notice taken in the previous office action, Examiner notes the following discussion of Official Notice taken from the MPEP: 	To adequately traverse such a finding, an applicant must specifically point out the     
supposed errors in the examiner's action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.1 1 I(b). 
  	See also Chevenard, 139 F.2dat 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention."). 
 
 	A general allegation that the claims define a patentable invention without any reference   
	to the examiner's assertion of official notice would be inadequate.  If applicant 
  	adequately traverses the examiner's assertion of official notice, the examiner must 
	provide documentary evidence in the next Office action if the rejection is to be 
	maintained. See 37 CFR 1.104(c)(2). See also Zurko, 258 F.3dat 1386, 59 USPQ2d at  
  	1697 ("[T]he Board [or examiner] must point to some concrete evidence in the record in  
	support of these findings" to satisfy the substantial evidence test). If the examiner is 
 	relying on personal knowledge to support the finding of what is known in the art, the 

examiner must provide an affidavit or declaration setting forth specific factual statements and explanation to support the finding. See 37 CFR 1.104(d)(2). If applicant does not  traverse the examiner's assertion of official notice or applicant's traverse is not adequate, the examiner should clearly indicate in the next Office action that the  common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner's assertion of  official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was  inadequate. (MPEP § 2144.03(C))
 	Applicant has not "specifically pointed out the supposed errors in the Examiner's action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art."  For these reasons, the limitations for which Official Notice was taken in claims 15-16 and 20-22 are considered to be admitted prior art because Applicant has not proffered an adequate traversal. 

Claim Objections
Claim 26 is objected to because of the following informalities:  
Claim 26, line 5, the claim should recite either “to be“ or “being.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 and 26-27 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. 

Step 1
Claims 1-23 are directed to an apparatus (i.e., a machine); Claim 26 is directed to a management system (i.e., a machine); and Claim 27 is directed to a non-transitory computer readable medium (i.e., a manufacture).  Therefore, Claims 1-23 and 26-27 all fall within the one of the four statutory categories of invention.

Step 2A Prong 1
Independent claims 1 and 26, substantially recite: receive/receive/receiving a plurality of conditions requested by a user; obtain/obtain/obtaining environmental data concerning air quality within a space; estimate/estimate/estimating, based on a reservation status, an air quality within a space at a start time of a reservation to be made for the space; set/set a special option selected by the user as a space to be reserved; control/control/control an operation of an air conditioner installed in the space; and control/control/controlling the operation of disinfecting in the space. 
Independent claim 27, substantially recites: receive/receive/receiving a plurality of conditions requested by a user; obtain/obtain/obtaining environmental data concerning air quality within a space; estimate/estimate/estimating, based on a reservation status, an air quality within a space at a start time of a reservation to be made for the space; set/set a special option selected by the user as a space to be reserved; control/control/control an operation of an air conditioner installed in the space; and control/control/controlling the operation of disinfecting in the space. 
Independent claims 1, 26, and 27 as a whole recites a method or organizing human activity and/or a mental process. The limitation of Independent Claims 1, 26, and 27 of estimate/estimate/estimating, based on a reservation status, an air quality within a space at a start time of a reservation to be made for the space, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation by “Certain methods of organizing human activity” (e.g. Managing personal behavior or relationships or interactions between people and/or Commercial or legal interactions) but for the recitation of generic computer components. That is, other than reciting “an apparatus,” “memory,” “program,” and “a processor” in claim 1; “a management system,” “memory,” and “processor” in claim 26; and “computer-readable medium,” “program,” and “processor” in claim 26, nothing in the claim element precludes the step from practically being performed by Commercial or Legal Obligations.  For example, but for the “apparatus,” “memory,” “program,” and “processor” in context of claim 1; “a management system,” “memory,” and “processor” in the context claim 26; and “computer-readable medium,” “program,” and “processor” in the context of claim 27 encompasses the user performing the estimating steps. The mere recitation of a generic computer (i.e. Claim 1’s “apparatus,” “memory,” “program,” and “processor” ; claim 26’s “management system,” “memory,” and “processor”; and claim 27’s “computer-readable medium,” “program,” and “processor”) does not take the claims out of the Certain Methods of Organizing Human Activity grouping (i.e. Commercial or Legal Obligations).  
Further, the limitations estimate/estimate/estimating, based on a reservation status, an air quality within a space at a start time of a reservation to be made for the space, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitation by the human mind (including observations, evaluations, judgments, and opinions).  That is, other than reciting “an apparatus,” “memory,” “program,” and “a processor” in claim 1; “a management system,” “memory,” and “a processor” in claim 26, and “a program” in claim 26, nothing in the claim element precludes the step from practically being performed by the human mind. For example, but for the “apparatus,” “memory,” “program,” and “processor” in claim 1; “management system,” “memory,” and “processor”  in claim 26, and “computer-readable medium,” “a program,” and “a processor” in claim 27, estimate/estimate/ estimating in the context of the claims encompass guessing/estimating an air quality within a space at a start time of a reservation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by the human mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Accordingly, the claims recite an abstract idea.    

Step 2A Prong 2
This judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional element, “an apparatus,” “memory,” “program,” and “a processor”; claim 26 recites the additional elements, “a management system,” “memory,” and “a processor”; and claim 27 recites the additional element “computer-readable medium,” “a program,” and “a processor” to perform the “receiving,” “obtaining,” “estimating,” “controlling,” and “controlling” steps.  The claimed computer components in the steps of claims 1, 26, and 27 are recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea (i.e., “apparatus,” “system,” “memory,” “program,” and “processor” performing generic computer functions of “receiving,” “obtaining,” “estimating,” and/or setting, and “controlling”) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Each of the additional limitations is no more than mere instructions to apply the exception using the generic computer components (i.e. “an apparatus,” “memory,” “program,” and “a processor”  in claim 1, “a management system,” “memory,” and “a processor” in claim 26, and “computer-readable medium,” “a program,” and “a processor” in claim 27). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (“an apparatus,” “memory,” “program,” and “a processor”  in claim 1, “a management system,” “memory,” and “a processor” in claim 26, and “computer-readable medium,” “a program,” and “a processor” in claim 27).  Further, the additional element of the “processor” for receiving a plurality of conditions requested by a user; and obtaining environmental data concerning an air quality within a space is insignificant extra-solution activity, such as mere data gathering that does not add a meaningful limitation to the above stated abstract idea (see MPEP 2106.05(g)). Thus, the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claims are not patent eligible.   

Step 2B
The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using    the “an apparatus,” “memory,” “program,” and “a processor”  in the context claim 1, “a management system,” “memory,” and “a processor” in the context of claim 26, and “computer-readable medium,” “a program,” and “a processor” in the context of claim 27 to perform the “receiving,” “obtaining,” “estimating,” and/or “setting,” “controlling,” and “controlling” steps amount to no more than mere instructions to apply the exception using a generic computer component.  Further, the “receiving,” “obtaining,” “estimating” steps have been re-evaluated and determined to be well-understood, routine, conventional activity in the field because the “estimating” is well understood, routine, and conventional because the specification has demonstrated the system (including a CPU) that can be used for receiving, obtaining, and estimating as described on page 21, lines 2-10).  Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e. inventive concept) to the abstract idea. The claims are patent ineligible.
As per dependent claims 2-21 and 23, the limitations merely narrow the previously recited abstract limitations.  For example, dependent claim 2 recites space is closed for an exterior.  Dependent claim 3 recites if air quality selected does not satisfy a predetermined standard, another space is selected as an option.  Dependent claim 4 recites if option is not found, another space is selected as an option.  Dependent claim 5 recites the condition is a time to be taken to reach a space.  Dependent claim 6 recites the time is changeable.  Dependent claim 7 recites if option is not found in the location, another space is selected.  Dependent claim 8 recites when a specific location is selected, a space disposed in the specific location is selected.  Dependent claim 9 recites if air quality does not satisfy a predetermined standard, another location linked to the specific location is selected as an option.  Dependent claim 10 recites if air quality does not satisfy a predetermined standard, a space in another location that satisfies a condition is selected as an option.  Dependent claim 11 recites the condition is a time to be taken to reach a location. Dependent claim 12 recites the time is changeable according to the location.   Dependent claim 13 recites the estimated air quality is displayed.  Dependent claim 14 recites the estimated air quality is displayed according to the space.  Dependent claim 15 recites a symbol is displayed in a different mode according to air quality.  Dependent claim 16 recites an unavailable space is displayed in a different mode from an available space.  Dependent claim 17 recites when a space does not satisfy a predetermined standard of the air quality, the user is informed that a ventilation sound is likely to occur.  Dependent claim 18 recites a space does not satisfy a predetermined standard of the air quality, an instruction to increase a ventilation level is provided.  Dependent claim 19 recites the air quality is estimated based on a time difference.  Dependent claim 20 recites the air quality is estimated according to the performance of ventilation.  Dependent claim 21 recites the air quality is estimated according to the performance of air conditioning.  Dependent claim 23 recites the air quality at a start time of the next reservation for the selectee option is selected.  
As per dependent claim 22, the recitation ”the air quality is estimated by using a value”  is further directed to a method of organizing human activity as described in claim 1. Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea. The recitation of “a sensor” is another computer component recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea. Similar to claim 1, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naoyuki et al. (JP 2016027293 A).
As per claim 24, Naoyuki et al. discloses a room comprising: 
a skeleton that forms a space which is closed for an exterior ([0133] bedroom, living room, Japanese-style room); 
a facility that improves an air quality within the space ([0404] controller in the house); and 
an informing device that estimates a time required for the air quality to satisfy a predetermined standard and that supplies information indicating the estimated time ​([0122]-[0123],[0129])The "air-conditioning control speed" is information for calculating required time information indicating the time required for each operation mode of the air conditioner 200 in order to cause the current indoor temperature to reach the set temperature set in the air conditioner 200. The "air-conditioning control speed" is, for example, a time required to increase or decrease the indoor temperature by 1 degree in each operation mode of the air conditioner 200, and the value is set by the constructor of the system in advance.​In the example of FIG. 8, the "air-conditioning control speed" in the row of the AC-001 is 5 minutes in the case of the eco-mode, and is 4 minutes in the case of the normal mode, and is three minutes in the case of the powerful mode.. At this time, the required time information is calculated by the product of the absolute value of the difference between the indoor temperature and the set temperature and the air-conditioning control speed.  ​For example, when the indoor temperature is increased from 16 degrees to 20 degrees in the model number AC-001 air conditioner, the required time in the eco-mode is 20 minutes calculated as/16 to 20/× 5 = 20, and the required time in the normal mode is 16 minutes calculated as/16 to 20/× 4 = 16, and the required time in the powerful mode is 12 minutes calculated as/16 to 20/× 3 = 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8, 13-14, 19, 23 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al. (JP 2017-091293 A) in view of Abuelsaad et al. (US PG Pub. 2017/0161646 A1) in further view of Naoyuki et al. (JP 2016027293 A) and Lunge et al. (US PG Pub. 2009/0053989).
As per claims 1 and 27, Hiroshi et al. discloses an apparatus and non-transitory computer readable medium storing a program causing a computer to execute a process, the process ([0064] computer including a CPU (Central Processing Unit), a storage device, and an interface, and a program that controls these hardware resources) comprising: 
a memory, storing a program ([0089] storage means; [0029] saving the display); and
a processor, executing the program ([0064] CPU and program), to be configured to:
estimate, based on a reservation status, the air quality within the space at a start time of a reservation to be made for the space ([0035]  When there are a plurality of extraction units 16 and recommended conference rooms, for each of these recommended conference rooms, a room temperature prediction unit 17 that predicts the room temperature of the start date and time that the user wants to use, a room temperature setting value, and a room temperature prediction value); and [0039] Here, as a result of the prediction, it is assumed that the room temperature of the recommended conference room 1 on the start date and time of use is predicted to be 25.5 ° C., and the room temperature of the recommended conference room 3 on the start date and time of use is predicted to be 26.5 ° C)also see [0125] humidity used to determine air conditioning cost;
Hiroshi et al. does not explicitly disclose, however, Abuelsaad et al. discloses:
receive a plurality of conditions requested by a user (Abuelsaad et al.:[0042] Further, the system may be configured to receive input from a user externally. For example, a user may send a request to the system prior to arriving at the building that they will need a subspace having particular environmental conditions);
obtain environmental data concerning an air quality within a space (Abuelsaad et al.:[ [0013],[0020],[0038] The relocation recommendation system 110 may include an asset management application to perform tracking of users, monitoring environmental characteristics in a space (e.g., noise levels, air quality, lighting, etc.); and
set a special option selected by the user as the space to be reserved (Abuelsaad et al.:[0042]-[0043 For example, a user may send a request to the system prior to arriving at the building that they will need a subspace having particular environmental conditions. The system may then analyze the subspaces that are part of the system, make a determination of the most appropriate subspace, and reserve the selected subspace). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hiroshi et al. to include collecting environmental data within a space and providing reservations based on an user’s request as taught by Abuelsaad et al. in order to find a more appropriate location in which to work or conduct other business.
Hiroshi et al. in view of Abuelsaad et al., does not explicitly disclose, however, Naoyuki et al. discloses:
control an operation of an air conditioner installed in the space (Naoyuki et al.: [0082] To FIG. 1, the controller 160 is one or more terminals that provide a user with a GUI (Graphical User interface) for controlling the air conditioner 206, and is composed of, for example, a smartphone, a tablet terminal, a personal computer, and a dedicated remote controller for the air conditioner). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hiroshi et al. in view of Abuelsaad et al.’s system for collecting environmental data to include the AC controllers as taught by Naoyuki et al. to provide the user with convenience of using a smartphone to control the coolness or humidity in the air. 
Hiroshi et al. in view of Abuelsaad et al. and Naoyuki et al. does not explicitly disclose, however, Lunde et al. discloses:
control the operation of disinfecting in the space (Lunde et al.: [0016],[0047],[0074] a real-time indoor air quality monitoring sensor capable of detecting air quality data which is indicative of the presence or absence of a human being within the interior space, and air purification system operably connected to the real-time indoor air quality sensor, the indoor air quality purification system having at least one sanitizing mode of operation during which the presence of humans in the interior space is undesirable, and a switching component for selectively activating and the de-activating the sanitizing mode of the air quality purification system in response to the air quality data which is indicative of the presence or absence of humans within an interior space).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hiroshi et al. in view of the environmental data collection system of Abuelsaad et al. and the AC controller of Naoyuki et al. to include controlling disinfecting of a space as taught by Lunge et al. in order to perform frequent, real-time or near real-time analysis of the generated air quality data (Lunge et al:[0096]). 

As per claim 2, Hiroshi et al. in view of Abuelsaad et al. in view of Naoyuki et al. and Lunge et al. discloses the apparatus according to Claim 1.  Hiroshi et al. further discloses wherein the space is closed for an exterior ([0016] conference rooms 1, 2, and 3; and meeting room).

As per claim 8, Hiroshi et al. in view of Abuelsaad et al. in view of Naoyuki et al. and Lunge et al. discloses the apparatus according to Claim 1.  Hiroshi et al. further discloses the apparatus according to Claim 1, wherein, in a case in which one or a plurality of spaces are disposed in an individual location, when a specific location is selected by a user, a space disposed in the specific location is selected as an option ([0004] The user confirms the reservation screen in the state as shown in FIG. 17, and recognizes that the conference rooms that meet the conditions are the conference room 1 and the conference room 2. Here, it is assumed that the user has reserved and selected the conference room 2 as the conference room that meets the conditions. Depending on the user's selection, the reservation screen of the reservation system changes to a display indicating that the conference room 2 is reserved for one hour from 14:00 to 15:00 as shown in FIG. 

As per claim 13, Hiroshi et al. in view of Abuelsaad et al. in view of Naoyuki et al. and Lunge et al. discloses the apparatus according to Claim 1.  Hiroshi et al. further discloses wherein the estimated air quality is displayed as a representative of air qualities of a plurality of spaces disposed in an individual location ([0035],[0039]).

As per claim 14, Hiroshi et al. in view of Abuelsaad et al. in view of Naoyuki et al. and Lunge et al. discloses the apparatus according to Claim 1.  Hiroshi et al. further discloses wherein the estimated air quality is displayed according to the space ([0035],[0039]).

As per claims 19, Hiroshi et al. in view of Abuelsaad et al. in view of Naoyuki et al. and Lunge et al. discloses the apparatus according to Claim 1.  Hiroshi et al. further discloses  wherein the air quality is estimated based on a time difference with another reservation. However, Hiroshi et al. discloses ([0035]  When there are a plurality of extraction units 16 and recommended conference rooms, for each of these recommended conference rooms, a room temperature prediction unit 17 that predicts the room temperature of the start date and time that the user wants to use, a room temperature setting value, and a room temperature prediction value); and [0039] Here, as a result of the prediction, it is assumed that the room temperature of the recommended conference room 1 on the start date and time of use is predicted to be 25.5 ° C., and the room temperature of the recommended conference room 3 on the start date and time of use is predicted to be 26.5 ° C). 

As per claim 23, Hiroshi et al. in view of Abuelsaad et al. in view of Naoyuki et al. and Lunge et al. discloses the apparatus according to Claim 1, Hiroshi et al. further discloses wherein, not only the air quality at a start time of a certain reservation for a selected option, but also the air quality at a start time of the next reservation for the selected option are estimated.  ([0035]  When there are a plurality of extraction units 16 and recommended conference rooms, for each of these recommended conference rooms, a room temperature prediction unit 17 that predicts the room temperature of the start date and time that the user wants to use, a room temperature setting value, and a room temperature prediction value); and [0039] Here, as a result of the prediction, it is assumed that the room temperature of the recommended conference room 1 on the start date and time of use is predicted to be 25.5 ° C., and the room temperature of the recommended conference room 3 on the start date and time of use is predicted to be 26.5 ° C).  

As per claim 26, Hiroshi et al. discloses a management system comprising: 

 	a memory, storing management data management data concerning spaces for implementing a plurality of management functions ([0021],[0024]  It is equipped with a recommended conference room extraction unit 16 (recommended common area extraction means) that presents candidates as recommended conference rooms to users); storage means); and
 	a processor, executing the plurality of management function ([0064  CPU and program), to be configured to:
 estimate, based on a reservation status, an air quality within a space at a start time of a reservation to be made for the space ([0035]  When there are a plurality of extraction units 16 and recommended conference rooms, for each of these recommended conference rooms, a room temperature prediction unit 17 that predicts the room temperature of the start date and time that the user wants to use, a room temperature setting value, and a room temperature prediction value); and [0039] Here, as a result of the prediction, it is assumed that the room temperature of the recommended conference room 1 on the start date and time of use is predicted to be 25.5 ° C., and the room temperature of the recommended conference room 3 on the start date and time of use is predicted to be 26.5 ° C).
Hiroshi et al. does not explicitly disclose, however, Abuelsaad et al. discloses:
receive a plurality of conditions requested by a user (Abuelsaad et al.:[0042] Further, the system may be configured to receive input from a user externally. For example, a user may send a request to the system prior to arriving at the building that they will need a subspace having particular environmental conditions);
obtain environmental data concerning an air quality within a space (Abuelsaad et al.:[ [0013],[0020],[0038] The relocation recommendation system 110 may include an asset management application to perform tracking of users, monitoring environmental characteristics in a space (e.g., noise levels, air quality, lighting, etc.); and
set a special option selected by the user as the space to be reserved (Abuelsaad et al.:[0042]-[0043 For example, a user may send a request to the system prior to arriving at the building that they will need a subspace having particular environmental conditions. The system may then analyze the subspaces that are part of the system, make a determination of the most appropriate subspace, and reserve the selected subspace). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hiroshi et al. to include collecting environmental data within a space and providing reservations based on an user’s request as taught by Abuelsaad et al. in order to find a more appropriate location in which to work or conduct other business.
Hiroshi et al. in view of Abuelsaad et al. does not explicitly disclose, however, Naoyuki et al. discloses:
control an operation of an air conditioner installed in the space (Naoyuki et al.: [0082] To FIG. 1, the controller 160 is one or more terminals that provide a user with a GUI (Graphical User interface) for controlling the air conditioner 206, and is composed of, for :
: example, a smartphone, a tablet terminal, a personal computer, and a dedicated remote controller for the air conditioner).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hiroshi et al. in view of Abuelsaad et al.’s system for collecting environmental data to include the AC controllers as taught by Naoyuki et al. to provide the user with convenience of using a smartphone to control the coolness or humidity in the air.
Hiroshi et al. in view of Abuelsaad et al. and Naoyuki et al. does not explicitly disclose, however, Lunde et al. discloses:
 control the operation of disinfecting in the space (Lunde et al.: [0016],[0047],[0074] a real-time indoor air quality monitoring sensor capable of detecting air quality data which is indicative of the presence or absence of a human being within the interior space, and air purification system operably connected to the real-time indoor air quality sensor, the indoor air quality purification system having at least one sanitizing mode of operation during which the presence of humans in the interior space is undesirable, and a switching component for selectively activating and the de-activating the sanitizing mode of the air quality purification system in response to the air quality data which is indicative of the presence or absence of humans within an interior space).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hiroshi et al. in view of the environmental data collection system of Abuelsaad et al. in view of Naoyuki et al. to include controlling disinfecting of a space as taught by Lunge et al. in order to perform frequent, real-time or near real-time analysis of the generated air quality data (Lunge et al:[0096]). 

Claims 15-16 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over  Hiroshi et al. (JP 2017-091293 A) in view of Abuelsaad et al. (US PG Pub. 2017/0161646 A1) in further view of Naoyuki et al. (JP 2016027293 A) and Lunge et al. (US PG Pub. 2009/0053989) as applied to claim 1 above and in further view of Official Notice.
As per claim 15, Hiroshi et al. in view of Abuelsaad et al. in view of Naoyuki et al. and Lunge et al. discloses the apparatus according to Claim 13.  Hiroshi et al. does not further disclose wherein a symbol which represents a location or a space on a map displayed on a screen is indicated in a different mode according to the air quality.  However, the Examiner takes Official Notice that it is old and well known to display different modes for quality by scales and colors.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hiroshi et al. in view of Abuelsaad et al. in view of Naoyuki et al. and Lunge et al. to include different colors/modes to show different qualities of air. 

As per claim 16, Hiroshi et al. in view of Abuelsaad et al. in view of Naoyuki et al. in view of Lunge et al. and Official Notice discloses the apparatus according to Claim 15.  Hiroshi et al. does not explicitly disclose wherein an unavailable space or a location in which all spaces are unavailable is displayed in a different mode from an available space or a location including an available space.  However, the Examiner takes Official Notice that it is old and well known in the reservation arts to display different modes for available and unavailable locations, such as, greying out items on a computer screen to show unavailable functions/options.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hiroshi et al. in view of Abuelsaad et al. in view of Naoyuki et al. and Lunge et al. to include different colors/modes to availability/unavailability of spaces to reserve.   


As per claims 20-22, Hiroshi et al. in view of Abuelsaad et al. in view of Naoyuki et al. and Lunge et al. discloses the apparatus according to Claim 1.  Hiroshi et al. does not explicitly disclose wherein the air quality is estimated according to the performance of ventilation; wherein the air quality is estimated according to the performance of air conditioning; wherein the air quality is estimated by using a value measured by a sensor.  However, the Examiner takes Official Notice that it old and well known to estimate air quality based on the performance of air condition and ventilation by using indoor air quality monitors and sensors.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hiroshi et al. in view of Abuelsaad et al. in view of Naoyuki et al. and Lunge et al. to include estimating air quality based on performance of air conditioning and ventilation using sensors of air purification systems.  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Naoyuki et al. (JP 2016027293 A) in view of Hiroshi et al. (JP 2017-091293 A).
As per claim 25, Naoyuki et al. discloses the room according to Claim 24.  
Naoyuki et al. does not further disclose, however, Hiroshi et al. discloses:
wherein the time is provided according to the air quality within the space which is estimated based on a reservation status ([0035]  When there are a plurality of extraction units 16 and recommended conference rooms, for each of these recommended conference rooms, a room temperature prediction unit 17 that predicts the room temperature of the start date and time that the user wants to use, a room temperature setting value, and a room temperature prediction value); and [0039] Here, as a result of the prediction, it is assumed that the room temperature of the recommended conference room 1 on the start date and time of use is predicted to be 25.5 ° C., and the room temperature of the recommended conference room 3 on the start date and time of use is predicted to be 26.5 ° C).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Naoyuki et al. to include displaying the air quality based on reservation status as taught by Hiroshi et al. for homes used as rental properties since the claimed is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Prior Art Discussion
As per Claims 3-7, 9-12, and 17-18, the recited prior art does not explicitly disclose or fairly teach the subject matter as claimed.
Claims 3-7, 9-12, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-7, 9-12, and 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076. The examiner can normally be reached Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314




/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                                                        

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628